          Case 1:20-cv-12070-RGS Document 8 Filed 11/23/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 PATRICIA FITZGERALD and                              )   CASE NO. 1:20-CV-12070
 THOMAS FITZGERALD,                                   )
                     Plaintiffs,                      )
                                                      )
        v.                                            )
                                                      )
 R.J. REYNOLDS TOBACCO CO.,                           )
 PHILIP MORRIS USA, INC., and                         )
 DEMOULAS SUPER MARKETS, INC.,                        )
                                                      )
                                 Defendants.          )
                                                      )
                                                      )



          PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL WITHOUT
             PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiffs, Patricia Fitzgerald and Thomas

Fitzgerald, hereby give notice that the above-captioned action is voluntarily dismissed, without

prejudice, against Defendants.


Respectfully submitted,



                                               ____/s/ Meredith K. Lever_____________
                                               Andrew A. Rainer, BBO #542067
                                               Meredith K. Lever, BBO #691953
                                               Juliana T. Shulman-Laniel, BBO #704165
                                               PUBLIC HEALTH ADVOCACY INSTITUTE
                                               360 Huntington Avenue, #117CU
                                               Boston, MA 02115
                                               (617) 943-4617
                                               arainer@phaionline.org
                                               meredith@phaionline.org
Dated: November 23, 2020                       juliana@phaionline.org



                                                 1
          Case 1:20-cv-12070-RGS Document 8 Filed 11/23/20 Page 2 of 2




                                            Respectfully submitted,



                                             /s/ Kevin K. Donovan
                                            Kevin K. Donovan, BBO# 687899
                                            Rubenstein Law
                                            9130 S. Dadeland Blvd
                                            Miami, FL 33156
                                            (305) 661-6000
Dated: November 23, 2020                    kdonovan@rubensteinlaw.com




                                CERTIFICATE OF SERVICE


       I, Meredith K. Lever, hereby certify that I have on this 23nd day of November 2020, filed
a copy of the foregoing through the Court’s CM/ECF system, which will serve an electronic
copy on counsel of record identified in the Notice of Electronic Filing, and that I have served a
copy by email on counsel for Defendants.



                                                    /s/ Meredith K. Lever
                                                    Meredith K. Lever




                                                2
